DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.               A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.

Disposition of the Claims
3.         The instant application was effectively filed on February 20, 2018, wherein claims 1-30 are previously cancelled and claims 31-45 are currently pending.

Response to Arguments
 4.        Applicant’s arguments filed on 08/25/2021 have been considered but are not persuasive.
 “Applicant notes that the present Request for Continued Examination follows the Decision on Appeal ("the Decision") mailed June 23, 2021. The Decision affirmed the Office's rejection of claims 31-45 under 35 U.S.C. § 112(a) for allegedly failing to meet the written description requirement. Applicant respectfully submits that the amended claims set forth in the present Request for Continued Examination overcome the previous rejections under § 112(a) and are in condition for allowance. 
The Final Office Action dated February 25, 2019, asserted that claim 31 was rejected because "an optical sensor disposed in the device housing and operative to sense a first level of light Serial No.: 15/900,317-6-the Office alleged that "according to applicant's disclosure Para. [0035], the OFN module 142 is operative to sense changes in the light level of light received by it from various locations within its field of view. Thus, the specification is silent on the above [quoted portion above]; in fact, throughout the specification the phrase 'a first and second level with respect to a first and second time' is never mentioned." 
Applicant has amended independent claims 31 and 37 to remove reference to the first and second light levels being associated with a first and second time, respectively. Applicant respectfully asserts that by removing the references to the first and second time, the previous rejections of claims 31-45 are now moot. Applicant further asserts that even without these claimed features, the present claims are novel and non-obvious in view of the references of record and therefore, those claims are in condition for allowance, which is respectfully requested” (see remarks pg’s 1-2).


	In response to Appellant arguments, Examiner respectfully disagrees and states looking back to Examiner answer to Appeal Brief submitted on 10/21/2019, Examiner Explicitly recites that Applicants specification disclosure falls short with respect to claim 31 which recites “anti-tampering detection circuitry operative to detect a tampering event based on a difference between the first level of light and the second level of light” and claim 37 which recites “an image-based tamper detection unit operative to compare a first set of light levels sensed by the optical sensor and a second set of light levels sensed by the optical sensor” for i.e. See Para. [0035] of Applicant disclosure it is the only para that briefly supports have level of light “…….the OFN module 142 is operative to 6sense changes in the level of light received by it from various locations within its field of view” however, there is nothing in the entire disclosure that suggests having a first set of light levels and a second set of light levels yet alone comparing the 
Furthermore, Fig’s. 2a-2e as Applicant refers as supports for the levels of light are just examples of different types scenarios when a key is displaced (Fig’s. 2b and 2c), and not displaced (Fig. 2a) and when tampering occurs by either inserting a probe (Fig. 2d) or by removing a key (Fig. 2e). these figures; at best a person can only see two pixels (as mentioned in Applicants disclosure Para. [0045]; Fig. 2a-2d represents a pixel grid, with each block representing a single pixel or an X by Y array of pixels) disappearing from the grid. Additionally, based on applicants disclosure, a tampering event is sensed based on not being able to identify a pixel or an optical marking, wherein when the pixels and/or optical markings are not detected (removed) it is consider tampering while when the pixels and/or optical markings are detected then there is no tampering occurrence (See Para. ([0081]-[0089]). So it unclear how the claim is been drafted based on levels of light when tampering is solely based on determination of appearance and disappearance of pixels and/or markings.
Lastly, Examiners states that the detecting of tampering based on the level and/or amount of light (which is levels of light) is not supported by the disclosure, wherein the anti-tampering (OFN) is sensing and/or detecting presence and absence of the light markings (pixels and/or optical markings) which is not the same as detecting the amount and/or the level of light. As disclosed in Para. [0035] of Applicants disclosure the OFN module can sense changes in the level of light however, the disclosure is silent whether the level of change in light is used to detect tampering. 
See Appeal board decision dated 06/23/2021, these responses by the Examiner has been Affirmed by the board of Appeals stating that Applicant disclosure is missing algorithms or steps for performing g the computer functions of the claimed “detect a tampering event based on a difference between the first level of light and the second level of light”(see page’s 4-5 of Appeal board decision).

Claim Rejections - 35 USC § 112
4.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

         Claims 31 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 31 recites: “…. anti-tampering detection circuitry operative to detect a tampering event based on a difference between the first level of light and the second level of light” and Claim 37 recites “…..an image-based tamper detection unit operative to compare a first set of light levels sensed by the optical sensor and a second set of light levels sensed by the optical sensor” 
According to Applicants disclosure, for i.e. See Para. [0035] it briefly supports having a level of light “…….the OFN module 142 is operative to 6sense changes in the level of light received by it from various locations within its field of view”.  However, nothing in the entire specification disclosure suggests having a first set of light levels or a second set of light levels yet alone comparing the set of first and second light levels or detecting tampering based on a difference between the first and second light levels.
The disclosure falls short in providing a full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention being claimed as required under 35 U.S.C. 112(a). The specification disclosure is not clear to what is considered to be a first set of light levels or a second set of light levels or any mention of comparing light levels or detection of tampering based on a difference in light levels.

In addition, claims 32-36 that depends on claim 31 and claims 38-45 that depend on claim 37 are consider to be new subject matters as claims 31 and 37 do not comply with 35 USC 112(a), first paragraph.



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628